GOLDTHWAITE, J.
The legal issue upon the plea of nul tiel record was, in the opinion of the court, correctly determined. The Orphans’ Court was a court of record, and the entry of the judge, however full it might be, did not be*287come tbe judgment of the court until entered of record. 3 Blackstone’s Com. 24. The statute (Clay’s Digest, 304, § 42) was not intended to alter this rule, but to authorize the issue of executions against an executor or administrator for the amount decreed, after it had become the judgment of the court, as in case of judgments at law.
•' We do not, by this decision, determine that a judgment of the Orphans’ Court can be revived by scire facias, understanding the counsel to waive all other points than the one determined.
The judgment is affirmed.